J-S37014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 ROUTHA R. ROUSSAW                          :
                                            :
                    Appellant               :     No. 2885 EDA 2017

                Appeal from the PCRA Order August 25, 2017
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0931421-1989


BEFORE:    OLSON, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY OLSON, J.:                                  FILED JULY 09, 2018

      Appellant, Routha R. Roussaw, appeals pro se from the August 25, 2017

order dismissing his fourth petition filed pursuant to the Post-Conviction Relief

Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      As our resolution of this appeal is based on the procedural posture of

this case, we decline to set forth the factual background. On April 25, 1991,

the trial court sentenced Appellant to life imprisonment without the possibility

of parole after his conviction for first-degree murder. This Court affirmed the

judgment of sentence and our Supreme Court denied allowance of appeal.

Commonwealth        v.   Roussaw,     620       A.2d   1237   (Pa.   Super.   1992)

(unpublished memorandum), appeal denied, 629 A.2d 1379 (Pa. 1993). On

August 6, 2003, this Court affirmed the denial of Appellant’s first PCRA petition

and our Supreme Court denied allowance of appeal.             Commonwealth v.


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S37014-18


Roussaw, 835 A.2d 836 (Pa. Super. 2003) (unpublished memorandum),

appeal denied, 856 A.2d 833 (Pa. 2004). On February 22, 2010, this Court

affirmed the dismissal of Appellant’s second PCRA petition. Commonwealth

v. Roussaw, 996 A.2d 15 (Pa. Super. 2010) (unpublished memorandum).

       On August 8, 2012, Appellant filed his third PCRA petition. On August

9, 2015, the PCRA court dismissed the petition and Appellant did not appeal

that ruling. On May 17, 2017, Appellant filed this, his fourth, pro se PCRA

petition. The PCRA court issued notice of its intent to dismiss the petition

without an evidentiary hearing. See Pa.R.Crim.P. 907. In response to that

Rule 907 notice, Appellant filed an amended petition. On August 25, 2017,

the PCRA court dismissed the petition. This timely appeal followed.1

       Appellant presents seven issues for our review:

       1.    Does the acquisition and presentation of the document
       demonstrating the forgery of an assistant district attorney’s
       signature satisfy the newly-discovered fact exception to the
       PCRA’s timeliness requirement?

       2.    Does Appellant’s claim of governmental interference satisfy
       the governmental interference exception to the PCRA’s timeliness
       requirement?

       3.     Did the court violate the Due Process Clause’s notice
       requirement by failing to disclose the paria materia action
       resulting in an illegal sentence?

       4.    Did the trial court violate the separation of powers rule by
       amending 18 Pa.C.S.A. § 1102 with 61 Pa.C.S.A. § 6137 thereby
       subjecting Appellant to an illegal sentence?
____________________________________________


1The PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal. See Pa.R.A.P. 1925(b).

                                           -2-
J-S37014-18


        5.     By sentencing Appellant to an administrative penalty did the
        trial court violate the bill of attainder provision of the United States
        Constitution?

        6.    Did the Commonwealth prosecute Appellant based on a
        forged and fraudulent foundational document?

        7.     Did the    trial   court   proceed     without   subject   matter
        jurisdiction?

Appellant’s Brief at 3 (cleaned up).2

        In his first two issues, Appellant argues that he satisfied two exceptions

to the PCRA’s one-year time bar.               “The timeliness requirement for PCRA

petitions is mandatory and jurisdictional in nature.”            Commonwealth v.

Montgomery, 181 A.3d 359, 365 (Pa. Super. 2018) (en banc) (cleaned up).

“The question of whether a petition is timely raises a question of law. Where

the petitioner raises questions of law, our standard of review is de novo and

our scope of review plenary.” Commonwealth v. Hudson, 156 A.3d 1194,

1197 (Pa. Super. 2017), appeal denied, 170 A.3d 1007 (Pa. 2017) (citation

omitted).

        A PCRA petition is timely if it is “filed within one year of the date the

judgment [of sentence] becomes final.” 42 Pa.C.S.A. § 9545(b)(1).3                 “[A]

judgment [of sentence] becomes final at the conclusion of direct review,


____________________________________________


2   We have renumbered the issues for ease of disposition.

3Appellant could have filed a timely PCRA petition on or before January 16,
1997 because of a proviso included within the PCRA allowing a one-year grace
period for convictions before the PCRA replaced the Post-Conviction Hearing
Act. See Act 32 of 1995, § 3(1).

                                           -3-
J-S37014-18


including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the review.” 42 Pa.C.S.A. § 9545(b)(3). Appellant’s judgment of sentence

became final on September 27, 1993, at the expiration of the time for seeking

review by the Supreme Court of the United States. See U.S. Sup. Ct. R. 13.

Appellant’s instant petition, his fourth, was filed over 23 years later. Thus,

the petition was patently untimely.

      An untimely PCRA petition may be considered if one of the following

three exceptions applies:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1). If an exception applies, a PCRA petition may be

considered if it is filed “within 60 days of the date the claim could have been

presented.” 42 Pa.C.S.A. § 9545(b)(2).

      Appellant argues that he satisfied the newly-discovered fact timeliness

exception. As this Court explained:

      The newly-discovered fact exception has two components, which
      must be alleged and proved. Namely, the petitioner must establish

                                      -4-
J-S37014-18


      that: 1) the facts upon which the claim was predicated were
      unknown and 2) could not have been ascertained by the exercise
      of due diligence. If the petitioner alleges and proves these two
      components, then the PCRA court has jurisdiction over the claim
      under this subsection.

Commonwealth v. Brown, 141 A.3d 491, 500 (Pa. Super. 2016) (citation

omitted).

      Appellant argues that, while assisting another prisoner, he “discovered”

that the assistant district attorney’s signature on the criminal information in

this case was forged.    He concedes that other signatures of the assistant

district attorney who signed the criminal information were public record;

however, he contends that our Supreme Court’s decision in Commonwealth

v. Burton, 158 A.3d 618 (Pa. 2017) shows that the public records rule does

not apply in this case. The public records rule provides that to qualify as a

newly-discovered fact, “the information may not be part of the public record.”

Commonwealth v. Edmiston, 65 A.3d 339, 352 (Pa. 2013) (citation

omitted). In Burton, our Supreme Court held that the public records rule

does not apply to petitions filed by pro se prisoners. See Burton, 158 A.3d

at 620.     Our Supreme Court clarified, however, that whether a defendant

acted with due diligence is a separate inquiry from whether a fact was

unknown. Commonwealth v. Staton, 2018 WL 2372210, *6 (Pa. May 24,

2018). Moreover, a petitioner has not acted with due diligence if he or she

was represented by counsel, the documents were public for many years, and

this time period overlapped with the time period the petitioner was


                                     -5-
J-S37014-18


represented by counsel. See id. In this case, the documents were available

at the earliest stages of Appellant’s case and Appellant was represented by

counsel at that time and for many years thereafter. Hence, the public records

rule applies and Appellant failed to plead and prove the applicability of the

newly-discovered fact exception to the PCRA’s one-year time bar.

      Next,   Appellant   contends   that   he   satisfied   the    governmental

interference exception to the PCRA’s one-year time bar.            This exception

applies when a governmental agent prevents a petitioner from filing a petition

or learning of the facts necessary to file a petition. See Commonwealth v.

Barrett, 761 A.2d 145, 148 (Pa. Super. 2000). Appellant argues that the

restrictions themselves set forth in section 9545 amount to governmental

interference. This argument is frivolous. He also argues that the Department

of Corrections limited his ability to obtain copies of the former district

attorney’s signature. As we noted above, however, documents bearing the

assistant district attorney’s signature were in the public domain when

Appellant was represented by counsel. Hence, Appellant failed to plead and

prove the applicability of the governmental interference exception to the

PCRA’s one-year time bar.

      Appellant’s third through seventh issues relate to the merits of his

petition. As we have determined that Appellant failed to plead and prove the

applicability of a timeliness exception, the PCRA court lacked subject matter

jurisdiction to reach the merits of Appellant’s petition. Accordingly, we need


                                     -6-
J-S37014-18


not address these issues and affirm the order dismissing Appellant’s fourth,

untimely PCRA petition without an evidentiary hearing.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/9/18




                                   -7-